Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 15, 18 and 19 as well as claims 16, 13, 14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to what exactly, is meant by “after the concrete has cured, securing a fastener to the upper end of each anchor shaft for fastening the elongated member to the cured concrete foundation”, (claim 11) particularly, with respect to “the fastener and the upper end of the anchor shaft being contained within the enlarged recess of the substantially vertical spaced aperture in which each anchor shaft is inserted” as recited within claim 11. In other words, the specification is not clear and complete as to how one secures the fastener to the upper end of the anchor shaft after the concrete has cured if the fastener is utilized to secure the anchor shaft to the elongated member when forming the concrete foundation.
The specification does not appear clear and complete as to what exactly, is meant by “after the concrete has cured, securing a fastener to the upper end of each anchor shaft for fastening the elongated member to the cured concrete foundation”, (claim 16) particularly, “forming an enlarged recess extending below the uppermost surface of the elongated member for each of said plurality of spaced apertures” as recited within claim 13 and “positioning the fastener and upper end of the anchor shaft within the enlarged recess of the spaced aperture in which the anchor shaft is installed” as recited within claim 14. In other words, the specification is not clear and complete as to how one secures the fastener to the upper end of the anchor shaft after the concrete has cured if the fastener is utilized to secure the anchor shaft to the elongated member when forming the concrete foundation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 11, 12, 15, 18 and 19 as well as claims 16, 13, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 6 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the plurality of fasteners are threaded bolts.” It is not clear as to how threaded bolts are adapted to engage the upper end of a corresponding anchor shaft.
The language of claim 11, (and claims 12, 15, 18 and 19 each of which depends directly or indirectly from claim 11), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “after the concrete has cured, securing a fastener to the upper end of each anchor shaft for fastening the elongated member to the cured concrete foundation” as recited within lines 19-20 of claim 11 particularly, with respect to “the fastener and the upper end of the anchor shaft being contained within the enlarged recess of the substantially vertical spaced aperture in which each anchor shaft is inserted” as recited within lines 20-22 of claim 11. The specification is not clear and complete as to how one secures the fastener to the upper end of the anchor shaft after the concrete has cured if the fastener is utilized to secure the anchor shaft to the elongated member when forming the concrete foundation.
The language of claim 16, (and claims 13, 14 and 17 each of which depends directly or indirectly from claim 11), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “after the concrete has cured, securing a fastener to the upper end of each anchor shaft for fastening the elongated member to the cured concrete foundation” as recited within lines 15-16 of claim 16 particularly, with respect to “forming an enlarged recess extending below the uppermost surface of the elongated member for each of said plurality of spaced apertures” as recited within claim 13 and “positioning the fastener and upper end of the anchor shaft within the enlarged recess of the spaced aperture in which the anchor shaft is installed” as recited within claim 14. The specification is not clear and complete as to how one secures the fastener to the upper end of the anchor shaft after the concrete has cured if the fastener is utilized to secure the anchor shaft to the elongated member when forming the concrete foundation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams 5,664,389.     Williams discloses, Fig. 2 for example, a sill plate anchorage assembly for supporting building walls comprising in combination:
a)    an elongated wooden member 14 including a plurality of spaced apertures formed therein, the elongated wooden member being adapted for being releasably coupled to a concrete formwork that defines a space in which concrete will be poured for forming a concrete foundation upon which the elongated wooden member will be supported;
b)    a plurality of anchor shafts 12, each anchor shaft extending at least partially through a corresponding aperture in the elongated wooden member between a lower end and an opposing upper end, the lower end of each anchor shaft extending beyond the elongated wooden member and adapted to extend into the space defined by the concrete formwork; and
c)    a plurality of fasteners, (threaded nuts), each of said plurality of fasteners being adapted to engage the upper end of a corresponding anchor shaft;
whereby, upon pouring concrete into the space defined by the concrete formwork, the lower ends of the anchor shafts extend into the concrete, and upon the concrete being cured, each of said plurality of fasteners is engaged with the upper end of a corresponding anchor shaft to secure the elongated wooden member against the concrete foundation.
As to claim 2, Williams serves to read upon the language of claim 2 as the language of claim 2 is directed to an intended use.
As for claim 4, anchor shaft 12 has an external thread with a nut fastener.
As for claim 5, Williams also discloses a sill plate anchorage assembly comprising:
a vertical wall panel 20 having a base portion, the base portion off the vertical wall panel having a lowermost surface; and
e)    a plurality of wall fasteners 34, 32, each such wall fastener extending generally vertically through the base portion of the vertical wall panel and into the elongated member for securing the lowermost surface of the base portion of such vertical wall panel to the uppermost surface of the elongated member;
whereby, upon pouring concrete 10 into the space defined by the concrete formwork, the lower ends of the anchor shafts extend into the concrete, and upon the concrete being cured, each such fastener is engaged with the upper end of a corresponding anchor shaft to secure the elongated member against the concrete foundation.
As for claim 6, the elongated member is formed of wood, and the plurality of fasteners are threaded bolts.
As for claim 7, the at least one vertical wall panel is a pre-fabricated building wall. The language of claim 7 is met by Williams as the term “pre-fabricated” does not serve to define over the Williams wall panel 39/41.
As for claim 8, the lower end of each anchor shaft extends beyond the elongated member by at least five inches, (col. 1, lines 19-20).
As to claim 20, the Williams elongated member can be seen as having a rectangular cross-section with the rectangular cross-section having a width dimension and a height dimension, wherein the width dimension exceeds the height dimension.

Claim(s) 1-7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michod 1,622,962.    As to claim 1, Michod discloses, Fig. 3 and 4 for example, a sill plate anchorage assembly for supporting building walls comprising in combination:
a)    an elongated wooden member 18 including a plurality of spaced apertures, (through which 20 extend), formed therein, the elongated wooden member being adapted for being releasably coupled to a concrete formwork that defines a space in which concrete will be poured for forming a concrete foundation upon which the elongated wooden member will be supported;
b)    a plurality of anchor shafts 20, each anchor shaft extending at least partially through a corresponding aperture in the elongated wooden member between a lower end and an opposing upper end, the lower end of each anchor shaft extending beyond the elongated wooden member and adapted to extend into the space defined by the concrete formwork; and
c)    a plurality of fasteners, (threaded nuts), each of said plurality of fasteners being adapted to engage the upper end of a corresponding anchor shaft;
whereby, upon pouring concrete into the space defined by the concrete formwork, the lower ends of the anchor shafts extend into the concrete, and upon the concrete being cured, each of said plurality of fasteners is engaged with the upper end of a corresponding anchor shaft to secure the elongated wooden member against the concrete foundation.
As to claim 2, Michod serves to read upon the language of claim 2 as the language of claim 2 is directed to an intended use.
As for claim 3, enlarged recess extending below the uppermost surface of the elongated member 18 within which anchor shaft 20 and the fastener lie.
As for claim 4, anchor shaft 12 has an external thread with a nut fastener.
As for claim 5, Williams also discloses, (as in Fig. 4), a sill plate anchorage assembly comprising:
a vertical wall panel 39/41 having a base portion, (base portion seen connected to sill plate 18), the base portion off the vertical wall panel having a lowermost surface; and
e)    a plurality of wall fasteners, (fasteners connecting the base portion of the wall to the sill plate 18), each such wall fastener extending generally vertically through the base portion of the vertical wall panel and into the elongated member for securing the lowermost surface of the base portion of such vertical wall panel to the uppermost surface of the elongated member;
whereby, upon pouring concrete 16 into the space defined by the concrete formwork, the lower ends of the anchor shafts extend into the concrete, and upon the concrete being cured, each such fastener is engaged with the upper end of a corresponding anchor shaft to secure the elongated member against the concrete foundation.
As for claim 6, the elongated member is formed of wood, and the plurality of fasteners are threaded bolts.
As for claim 7, the at least one vertical wall panel is a pre-fabricated building wall. The language of claim 7 is met by Michod as the term “pre-fabricated” does not serve to define over the Michod wall panel 39/41.
As to claim 20, the Michod elongated member can be seen as having a rectangular cross-section with the rectangular cross-section having a width dimension and a height dimension, wherein the width dimension exceeds the height dimension.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michod 1,622,962 in view of Williams 5,664,389.
Williams teaches , extending the lower end of each anchor shaft 12 beyond the elongated member by at least five inches, (col. 1, lines 19-20). Therefore, to have extended the lower end of each Michod anchor shaft 20 beyond the elongated member by at least five inches, thus assuring a concrete anchorage, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Williams.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams 5,664,389 in view of Wheeler 2,451,595.
Wheeler teaches markings formed upon an elongated wooden member for indicating a location of an element, (e.g., framing/studding), within a building wall to be installed above the elongated wooden member. Therefore, to have provided the elongated wooden member 14 of Williams with markings for indicating a location of an element, (e.g., framing/studding), within a building wall to be installed above the elongated wooden member, thus providing for quick assembly of the wall upon the base sill, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Wheeler.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michod 1,622,962 in view of Wheeler 2,451,595.
	Wheeler teaches markings formed upon an elongated wooden member for indicating a location of an element, (e.g., framing/studding), within a building wall to be installed above the elongated wooden member. Therefore, to have provided the elongated wooden member 18 of Michod with markings for indicating a location of an element, (e.g., framing/studding), within a building wall to be installed above the elongated wooden member, thus providing for quick assembly of the wall upon the base sill, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Wheeler.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams 5,664,389 in view of either of Drummond et al. 2016/0017594 and Gustin 2003/0101670.
Drummond et al., teaches, Fig. 4 for example, formation of anchor shafts 26 within a concrete foundation 20 as by providing an elongated sill member 22 having anchor shafts 26 extending therethrough with the elongated sill member temporarily fastened to a formwork 86. Gustin teaches, Fig. 6 for example, formation of anchor shafts 90 within a concrete foundation as by providing an elongated sill member 60 having anchor shafts 90 extending therethrough with the elongated sill member temporarily fastened to a formwork 50.
Therefore, to have formed the Williams construction as by temporarily securing the elongated sill member 14 to a concrete foundation formwork so as to secure the anchors 12 within the concrete would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by either of Drummond et al. and Gustin.
As for the limitation to “after the concrete has cured, securing a fastener to the upper end of each anchor shaft for fastening the elongated member to the cured concrete foundation”, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), “securing” a fastener to the upper end of each anchor shaft after the concrete has cured for fastening the elongated member to the cured concrete foundation would have been an obvious step to ensure tightening of the fastener to and with the anchor shaft and elongated member.
As for lines 17-21 of claim 16, Williams discloses:
g) providing a vertical wall panel 20 having a base portion, (e.g., 36), the base portion of the vertical wall panel having a lowermost surface; and
h) extending a plurality of wall fasteners 34/32 generally vertically through the base portion of the vertical wall panel and into the elongated member 14, (Fasteners extending vertically through the base portion of the vertical wall panel and into the elongated member can be seen in Fig. 2), for securing the lowermost surface of the base portion of the vertical wall panel to the uppermost surface of the elongated member.

Claim(s) 11, 12 and 15 as well as claims 16, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michod 1,622,962 in view of either of Drummond et al. 2016/0017594 and Gustin 2003/0101670.
Drummond et al., teaches, Fig. 4 for example, formation of anchor shafts 26 within a concrete foundation 20 as by providing an elongated sill member 22 having anchor shafts 26 extending therethrough with the elongated sill member temporarily fastened to a formwork 86. Gustin teaches, Fig. 6 for example, formation of anchor shafts 90 within a concrete foundation as by providing an elongated sill member 60 having anchor shafts 90 extending therethrough with the elongated sill member temporarily fastened to a formwork 50.
Therefore, to have formed the Michod construction as by temporarily securing the elongated sill member 18 to a concrete foundation formwork so as to secure the anchors 20 within the concrete would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by either of Drummond et al. and Gustin.
As for the limitation to “after the concrete has cured, securing a fastener to the upper end of each anchor shaft for fastening the elongated member to the cured concrete foundation”, (and as best understood despite the 35 U.S.C. § 112(a) lack of written description and 35 U.S.C. § 112(b) indefiniteness discussed above), “securing” a fastener to the upper end of each anchor shaft after the concrete has cured for fastening the elongated member to the cured concrete foundation would have been an obvious step to ensure tightening of the fastener to and with the anchor shaft and elongated member.
As for claim 16, Michod discloses:
g) providing a vertical wall panel 26 having a base portion, (e.g., between 39 and 41 of Fig. 4), the base portion of the vertical wall panel having a lowermost surface; and
h) extending a plurality of wall fasteners generally vertically through the base portion of the vertical wall panel and into the elongated member, (Fasteners extending vertically through the base portion of the vertical wall panel and into the elongated member can be seen in Fig. 4), for securing the lowermost surface of the base portion of the vertical wall panel to the uppermost surface of the elongated member.
As for claims 13 and 14, (as with claims 11 and 3), Michod discloses enlarged recess extending below the uppermost surface of the elongated member 18 within which anchor shaft 20 and the fastener lie. 
As for claim 17, Michod discloses fabricating the vertical wall panel remotely from the building site as a pre-fabricated wall, (page 2, lines 90-93).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michod 1,622,962 in view of either of Drummond et al. 2016/0017594 and Gustin 2003/0101670 as applied to claims 11, 12 and 15 above, and further in view of Wheeler 2,451,595.
Wheeler teaches markings formed upon an elongated wooden member for indicating a location of an element, (e.g., framing/studding), within a building wall to be installed above the elongated wooden member. Therefore, to have provided the elongated wooden member 18 of Michod with markings for indicating a location of an element, (e.g., framing/studding), within a building wall to be installed above the elongated wooden member, thus providing for quick assembly of the wall upon the base sill, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Wheeler.

Response to Arguments
Applicant's arguments filed April 20, 2022 with respect to the rejection of claims 1-8 and 20 over Williams have been fully considered but they are not persuasive. The language alluded to within the first full paragraph on page 13 of the response appears directed to an intended use or desired method. Likewise, the language of claim 2 appears directed to an intended use as is the language recited within lines 4-6 of claim 5, (argued by Applicant at the bottom of page 16 of the response). As for Applicant’s argument found on pages 17 through the middle of page 19 of the response, the plurality of wall fasteners are at 32/34/48. Each 32/34/48 constitutes a wall fastener that secure the lowermost surface of the base portion 36 of the vertical wall panel to the uppermost surface of the elongated member 14. As for claim 7, the language of claim 7 is met by Williams as the term “pre-fabricated” does not serve to define over the Williams wall panel 39/41. Applicant’s arguments with respect to claim 20 appears directed to an intended use or desired method when claim 20 is directed to an article of manufacture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                            /MICHAEL SAFAVI/                                                                       Primary Examiner, Art Unit 3631                                                                                                                                 

MS
July 14, 2022